


RESTRICTED SHARE AWARD AGREEMENT
PURSUANT TO THE VECTOR GROUP LTD.
AMENDED AND RESTATED 1999 LONG-TERM INCENTIVE PLAN




THIS RESTRICTED SHARE AWARD AGREEMENT, effective as of October 28, 2013 (the
“Agreement”), by and between Vector Group Ltd., a Delaware corporation (the
“Company”), and Ronald J. Bernstein (the "Executive").


WITNESSETH:


A.    WHEREAS, the Executive serves as President and Chief Executive Officer of
Liggett Vector Brands LLC and Liggett Group LLC, indirect wholly-owned
subsidiaries of the Company, pursuant to an employment agreement dated as of
November 11, 2005 (the “Employment Agreement”), which has been amended on
January 14, 2011 and October 28, 2013 and
B.    WHEREAS, the Company highly values the services of the Executive and
therefore desires to retain and motivate the Executive by awarding him an
additional equity interest in the Company, which interest shall be subject to
the restrictions on vesting and transferability hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Company and the Executive hereby agree as follows:


1.    Share Award.


Subject to the terms and conditions of this Agreement, the Company hereby grants
to the Executive 27,500 shares (collectively, the “Award Shares”) of its Common
Stock, $.10 par value per share (the “Common Stock”), pursuant to the Company’s
Amended and Restated 1999 Long-Term Incentive Plan as in effect and amended from
time to time (the “Plan”). Except to the extent otherwise provided herein, all
Award Shares shall vest in the Executive (i) on March 15, 2019, if

1

--------------------------------------------------------------------------------




Liggett’s Adjusted EBIT for the five-year period ending December 31, 2018 equals
or is more than $1.15 billion or (ii) on October 31, 2020, if Liggett’s Adjusted
EBIT does not equal or exceed $1.15 billion for the five-year period ending
December 31, 2018. For purposes of this Agreement, Adjusted EBIT shall mean
Earnings Before Interest and Taxes for Liggett Group LLC (SEC reporting),
including the conventional cigarette business of Vector Tobacco, after giving
effect to all annual and long-term bonus payments; adjusted for extraordinary,
unusual or non-recurring items; effects of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
impairment of tangible or intangible assets; litigation or claim judgments or
settlements; non-operating items; productivity initiatives or new business
initiatives approved by the Company’s Board; and effects of acquisitions, assets
sales or divestitures.


2.    Issuance; Transfer Restrictions.


Certificates for the Award Shares shall be issued in the name of the Executive
as soon as practicable after the date hereof, provided the Executive has (i)
executed appropriate blank stock powers and any other documents which the
Company may reasonably require and (ii) delivered to the Company a check for
$2,750, representing the par value of the Award Shares. The certificates for the
unvested Award Shares shall be deposited, together with the stock powers, or
other documents required by the Company, with the Company. Except to the extent
provided in Section 7 hereof or as otherwise provided by the terms of this
Agreement, upon deposit of such unvested Award Shares with the Company, the
Executive shall have all of the rights of a shareholder with respect to such
shares, including the right to vote the shares and to receive all dividends or
other distributions, if any, paid or made with respect to such shares. Upon
vesting of any portion of the Award Shares, the Company shall cause a stock
certificate for such shares to be delivered to the Executive. No interest in
this Agreement or in any portion of the Award Shares may be sold, transferred,
assigned, pledged, encumbered or otherwise alienated or hypothecated, nor shall
certificates for any Award Shares be delivered to the Executive, except to the
extent of any portion of the Award Shares that has vested in the Executive in
accordance with the terms hereof.



2

--------------------------------------------------------------------------------




3.    Certificates Legended.


In addition to any legend required by Section 8.1 of the Plan, the Executive
acknowledges that certificates for the Award Shares shall bear a legend to the
following effect:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THEY MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SECURITIES UNDER SUCH ACT, AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”
        
The Company shall enter in its records a notation of the foregoing legend and of
the restrictions on transfer provided therein.


4.    Termination of Employment.


Except to the extent provided in Section 5 hereof, in the event the Executive’s
employment with the Company or one of its subsidiaries is terminated for any
reason, any remaining balance of the Award Shares not theretofore vested shall
be forfeited by the Executive and transferred back to the Company, without
payment of any consideration by the Company and the Executive shall have no
further rights under this Agreement.


5.    Vesting.


In the event of (i) the death or Disability of the Executive or (ii) the
occurrence of a Change of Control of the Company, any remaining balance of the
Award Shares not theretofore vested in the Executive, in accordance with Section
1 hereof, shall vest immediately in the Executive.


For purposes of this Agreement, the term “Change of Control” shall have the
meaning defined in Section 6(f) of the Amended and Restated Employment Agreement
dated as of January 27, 2006, by and between Howard M. Lorber and the Company,
regardless of whether the Employment Agreement is then in effect (the
"Employment Agreement"), other than any Change in Control arising by reason of a
testamentary bequest by Bennett S. LeBow to or for the benefit of his surviving
spouse of any or all securities of the Company beneficially owned by him as of
the date of death, so long as, following the bequest, the event referenced in
Section 6(f)(ii) of the Employment Agreement shall not have occurred.
 

3

--------------------------------------------------------------------------------




6.    Adjustment of Award Shares.


In the event of any change in the number of outstanding shares of the same class
of shares of the Company as the Award Shares by reason of a stock dividend,
recapitalization, merger, consolidation, split-up, spin-off, split-off,
subdivision, contribution or exchange of shares, or the like, the aggregate
number and kind of Award Shares shall be proportionately adjusted by the
Company.


7.    Dividend Payments.


With respect to any unvested portion of the Award Shares, the Executive shall be
entitled to receive all dividends or other distributions, if any, that would
otherwise have been paid or made with respect to such Award Shares had such
unvested portion been vested in the Executive as of the record date for such
dividend or other distribution. .


8.    Limitations.


Nothing in this Agreement shall be construed to provide the Executive any rights
whatsoever with respect to the Award Shares except as specifically provided
herein, or constitute evidence of any agreement or understanding, express or
implied, that the Company or one of its subsidiaries shall continue to employ
the Executive other than as provided in the Employment Agreement.


9.    Investment Intent.


The Executive is acquiring the Award Shares solely for his own account for
investment and not with a view to or for sale in connection with any
distribution of the Award Shares or any portion thereof and not with any present
intention of selling, offering to sell or otherwise disposing of or distributing
the Award Shares or any portion thereof in any transaction other than a
transaction registered under or exempt from registration under the Securities
Act of 1933, as amended. The Executive further represents that the entire legal
and beneficial interest of the Award Shares shall be held (subject to the terms
hereof) for the Executive's account only and neither in whole or in part for any
other person.


10.    Tax Withholding.


The Company may, in its discretion, require the Executive to pay to the Company,
at the time any portion of the Award Shares vests in the Executive or any
amounts are paid under Section 7, an amount that the Company deems necessary to
satisfy the obligations of the Company or one of its subsidiaries to withhold
federal, state or local income or other taxes incurred by reason thereof.

4

--------------------------------------------------------------------------------






11.    Incorporation by Reference; Plan Document Receipt.


This Agreement is subject in all respects to the terms and provisions of the
Plan (including, without limitation, any amendments thereto adopted at any time
and from time to time unless such amendments are expressly intended not to apply
to the award provided hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were expressly set forth
herein. Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan. The Executive hereby acknowledges
receipt of a true copy of the Plan and that the Executive has read the Plan
carefully and fully understands its content. In the event of a conflict between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall control.


12.    Miscellaneous.


a.    The parties agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.


b.    All notices, requests, demands and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered by hand or
overnight delivery service or mailed within the continental United States by
first class, certified mail, return receipt requested, to the applicable party
and addressed as follows:


if to the Company:


Vector Group Ltd.
4400 Biscayne Boulevard
10th Floor
Miami, Florida 33137


Attn: Marc N. Bell    
Vice President and General Counsel


if to the Executive:


Ronald J. Bernstein
Liggett Vector Brands LLC
3800 Paramount Parkway
Morrisville, NC 27560


Addresses may be changed by notice in writing signed by the addressee.



5

--------------------------------------------------------------------------------




c.    This Agreement shall not entitle the Executive to any preemptive rights to
subscribe to any securities of any kind hereinafter issued by the Company.


d.    This Agreement shall inure to the benefit of the successors and assigns of
the Company and, subject to the restrictions on the Executive herein set forth,
be binding upon and inure to the benefit of the Executive, his heirs, executors,
administrators, successors and assigns.


e.    This Agreement contains the entire agreement between the parties hereto
with respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter. The Board or the Committee shall have the
right, in its sole discretion, to modify or amend this Agreement from time to
time in accordance with and as provided in the Plan; provided, however, that no
such modification or amendment shall materially adversely affect the rights of
the Executive under this Agreement without the consent of the Executive. The
Company shall give notice to the Executive of any such modification or amendment
of this Agreement as soon as practicable after the adoption thereof. This
Agreement may also be modified or amended by a writing signed by both the
Company and the Executive.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
VECTOR GROUP LTD.
 
 
 
By:
/s/ J. Bryant Kirkland III  
 
 
J. Bryant Kirkland III 
 
 
Vice President, Treasurer and Chief Financial Officer 
 
 
 
 
 
 
 
 
 
 
 
/s/ Ronald J. Bernstein 
 
 
Ronald J. Bernstein
 
 
 
 
 
 



    







6